               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2018-30
                                 )
PAUL GIRARD, SHAQUAN PRENTICE, )
ROBERT BROWN, WAHILLI JAMES,     )
SHAQUIELLE CORREA, JAMES CRUZ, )
KAREEM HARRY, TYLER EUGENE,      )
ETHERNEAL SIMON, SHERMYRA GUMBS, )
WAYNE BELLILLE,                  )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
George A Massucco-LaTaif, AUSA
Meredith Jean Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
Alphonso G. Andrews, AUSA
United States Attorney’s Office
Christiansted, U.S.V.I.
     For the United States of America,

Kye Walker
St. Croix, U.S.V.I.
Frantz J. McLawrence
The McLawrence Law Firm
Fort Lauderdale, Fl
     For Kareem Harry,

                               ORDER
GÓMEZ, J.

      Before the Court is the appeal of the United States of a

January 11, 2019, release order issued by Magistrate Judge Erin

Wilder-Doomes in the Middle District of Louisiana.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 2

      This case commenced on September 13, 2018, when a Grand

Jury sitting in the Virgin Islands returned a seven-count

indictment against three defendants. Since then, the Grand Jury

has returned several superseding indictments that added

additional defendants and charges.

      On December 20, 2018, the Grand Jury returned a ten-count

Second Superseding Indictment which added Kareem Harry (“Harry”)

as a defendant for the first time. The Second Superseding

Indictment charged Harry with a single count of use of a firearm

resulting in death in violation of 18 U.S.C. §§ 924(c)(1)(A)

and 924(j).

      On January 7, 2019, Harry was arrested in Baton Rouge,

Louisiana. On January 11, 2019, Harry appeared before Magistrate

Judge Erin Wilder-Doomes in the Middle District of Louisiana for

a detention hearing. The Magistrate Judge ordered Harry released

pending trial, but stayed that order to allow the United States

an opportunity to appeal her ruling. On January 14, 2019, the

United States appealed that order of release to this Court.

      On January 17, 2019, the Grand Jury returned a forty-seven

count Third Superseding Indictment. The Third Superseding

Indictment charges Harry with ten counts.1 Thereafter, on



1 Count One charges Harry with participating in a RICO conspiracy as a
“soldier[]” for the leader of the criminal enterprise. See ECF No. 174 at
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 3

February 22, 2019, the United States moved pursuant to 18 U.S.C.

§ 3142(f)(1) and (2) to detain Harry.

      On November 19, 2019, Magistrate Judge Ruth Miller in the

District of the Virgin Islands held a detention hearing. After

hearing arguments from the parties, the Magistrate Judge

explained that she would take the information presented under

advisement and would issue a written opinion.

      On December 2, 2019, the United States filed a motion to

withdraw its January 14, 2019, appeal of the Louisiana

Magistrate Judge’s release order.

      On December 4, 2019, Magistrate Judge Ruth Miller entered

an order detaining Harry. Given these developments, the

continuing viability of the United States’s appeal is diminished

for several reasons.

      The Bail Reform Act permits a judicial officer to reopen a

detention hearing “before or after a determination by the

judicial officer, at any time before trial if the judicial




¶ 6.a. Count Two charges Harry with conspiracy to use a firearm during a
federal crime of violence. Count Eleven charges Harry with murder in aid of
racketeering activity. Count Twelve charges Harry with use of a firearm
resulting in death. Count Thirteen charges Harry with assault in aid of
racketeering activity. Count Twenty charges Harry with kidnapping in aid of
racketeering activity. Count Twenty-One charges Harry with using a firearm
during a federal crime of violence. Count Twenty-Four charges Harry with
murder in aid of racketeering activity. County Twenty-Five charges Harry with
use of a firearm relating in death. Count Twenty-Six charges Harry with
discharge of a firearm in a school zone. The Indictment also includes special
findings as to Harry, alleging that he is eligible for the death penalty.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 4

officer finds that information exists that was not known to the

movant at the time of the hearing and that has a material

bearing on the issue,” 18 U.S.C. § 3142(f)(2), of whether to

detain or release a defendant.

      In this case, the Third Superseding Indictment added nine

charges against Harry. That information did not exist when the

Magistrate Judge in Louisiana issued an order releasing Harry

pending trial. The charges allege serious offenses which in turn

present serious potential consequences. At the November 19,

2019, detention hearing and in the December 4, 2019, detention

order, Magistrate Judge Ruth Miller found that the new charges

presented by the Third Superseding Indictment constitute

information that (1) was not known to the United States at the

time of the initial detention hearing and (2) has a material

bearing on the issue of release pending trial. Indeed, the

charging document--the Second Superseding Indictment--and

relevant circumstances that informed Magistrate Judge Erin

Wilder-Doomes’s January 11, 2019, release order are no longer

operative. As such, Magistrate Judge Ruth Miller determined that

it was proper to reopen the detention hearing to consider the

current operative charging document and its associated

information. See, e.g., United States v. Henderson, 57 F. App’x

470, 471 (2d Cir. 2003) (“Under 18 U.S.C. § 3142(a), when a
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 5

person is charged in a superceding [sic] indictment, a new

detention proceeding is appropriate in light of the changed

circumstances and new factors.”)

      With the April 25, 2019, filing of the Fourth Superseding

Indictment and the issuance of the December 4, 2019, detention

order, the continuing viability of the January 11, 2019, release

order, which was based on a charging document that is no longer

operational, and from which an appeal was taken is legally

tenuous. Moreover, the United State’s motion to withdraw its

January 14, 2019, appeal, which this Court construes as a notice

of withdrawal of its appeal, obviates the need to resolve that

appeal as it is moot. See, e.g., Salovaara v. Jackson Nat. Life

Ins. Co., 246 F.3d 289, 296 (3d Cir. 2001) (“If events occur

after the filing of a notice of appeal that moot the issues

presented, then there is no remaining justiciable

controversy.”); cf. United States v. Lopez, 7 F. App'x 272, 273

(4th Cir. 2001) (finding that a defendant’s abandonment of his

motion to withdraw a plea “obviate[ed] the need for the

[district] court to further address the matter”).

      The premises considered, it is hereby

      ORDERED that the United States’s appeal of Magistrate Judge

Erin Wilder-Doomes’s January 11, 2019, release order, ECF No.

161, is MOOT; it is further
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 6

      ORDERED that Harry’s motion, ECF No. 390, for a ruling on

the United State’s appeal of Magistrate Judge Erin Wilder-

Doomes’s January 11, 2019, release order, ECF No. 161, is MOOT;

and it is further

      ORDERED that Harry’s motion, ECF No. 292, for leave to file

an objection to the United State’s appeal of Magistrate Judge

Erin Wilder-Doomes’s January 11, 2019, release order, ECF

No. 161, is MOOT.

                                    S\
                                         Curtis V. Gómez
                                         District Judge
